Case: 5:19-cr-00206-KKC-EBA Doc #: 54 Filed: 01/02/20 Page: 1 of 7 - Page ID#: 187



                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION AT LEXINGTON

 UNITED STATES OF AMERICA,                            CRIMINAL NO. 5:19-206-KKC-MAS
       Plaintiff,

 V.                                                                    ORDER

 ROBERT MCCUNE, et al,
       Defendants.


                                            *** *** ***

        The defendant(s) having been arraigned on the above action and having pled not guilty,

the Court enters this general order of discovery and pre-trial procedures for criminal actions.

        IT IS THEREFORE ORDERED AS FOLLOWS:

        1.      Assignment of trial date. This matter is assigned for trial by jury on March 9,

2020, at the hour of 9:00 a.m. at LEXINGTON, Kentucky; Counsel shall appear in court at 8:30

a.m.

        2.      Defensive motions.

                       (a)     Generally. Defensive motions (except motions for discovery under

                paragraph 4) shall be filed within thirty (30) days after arraignment, accompanied

                by a memorandum of authorities. Responses and replies will be governed by

                the Joint Local Rules of the Eastern and Western Districts of Kentucky, and shall

                be accompanied by a memorandum of authorities. Pursuant to Crim. R. 47(c),

                any motion requiring an evidentiary hearing or oral argument shall be filed

                at least five (5) days before the hearing date.



                                                 1
Case: 5:19-cr-00206-KKC-EBA Doc #: 54 Filed: 01/02/20 Page: 2 of 7 - Page ID#: 188




                    All memoranda on motions shall be in conformity with Rule 12.1 of the

             Joint Local Rules for the United States District Courts of the Eastern and Western

             Districts of Kentucky. Hearings on motions requiring evidentiary hearings or

             oral arguments may be reassigned at a mutually convenient time. Counsel shall

             confer and have all necessary witnesses present and ready to testify at such

             hearings.

                    (b)     Motions to Suppress. Paragraph 2 of this Order shall apply to

             motions to suppress evidence, except that the opposing memorandum of the

             United States with regard to such motions shall be filed no later than the date of

             the suppression hearing.

       3.    Pretrial discovery and inspection.

                    (a)     The Government. Within 10 days after arraignment, the United

             States Attorney and the defense counsel shall confer and, upon request, the United

             States shall permit the defendant(s) to inspect and copy or photograph:

                            (i)    Any relevant written or recorded statements or confessions
                    made by the defendant(s), or copies thereof, within the possession,
                    custody or control of the government, the existence of which is known, or
                    by the exercise of due diligence may become known, to the attorney for
                    the government.

                            (ii)    Any relevant results or reports of physical or mental
                    examinations, and of scientific tests or experiments made in connection
                    with the case, or copies thereof, within the possession, custody or control
                    of the government, the existence of which is known, or by the exercise of
                    due diligence may become known, to the attorney for the government.

                           (iii) Any relevant recorded testimony of the defendant(s) before
                    a grand jury.


                                               2
Case: 5:19-cr-00206-KKC-EBA Doc #: 54 Filed: 01/02/20 Page: 3 of 7 - Page ID#: 189




                           (iv)    Books, papers, documents, tangible objects, buildings or
                    places which are the property of the defendant(s) and which are within the
                    possession, custody or control of the government.

                            (v)    The Federal Bureau of Investigation Identification Sheet
                    indicating defendant’s prior criminal record.

                            (vi)     Any evidence favorable to the defendant(s).

                    (b)     The Defendant. Within ten (10) days after the arraignment, the

             United States Attorney and the defense counsel shall confer and, upon request, the

             defendant(s) shall produce all items discoverable pursuant to Rule 16(b) of the

             Federal Rules of Criminal Procedure.

                    (c)     Declined disclosure. If, in the judgment of the United States

             Attorney, it would not be in the interests of justice to make any one or more

             disclosures set forth in paragraph (a) above and requested by defense counsel,

             disclosure may be declined. A declination of any requested disclosure shall be in

             writing, directed to defense counsel, and signed personally by the United States

             Attorney, and shall specify the types of disclosure that are declined. If the

             defendant seeks to challenge the declination, he/she shall proceed pursuant to

             Subsection (d) below.

                    (d)     Additional discovery or inspection. If additional discovery or

             inspection is sought, defendant’s attorney shall confer with the appropriate

             Assistant United States Attorney with a view to satisfying these requests in a

             cooperative atmosphere without recourse to the Court. The request may be oral

             or written and the Assistant United States Attorney shall respond in like manner.


                                               3
Case: 5:19-cr-00206-KKC-EBA Doc #: 54 Filed: 01/02/20 Page: 4 of 7 - Page ID#: 190




       4.      Jencks Act material. Jencks Act material pursuant to 18 U.S.C. § 3500 is not

required to be furnished to the defendant(s) by the United States prior to trial.

       5.      Brady material. The government shall disclose any Brady material of which it

has knowledge in the following manner:

               (a)     pretrial disclosure of any Brady material discoverable under Rule 16(a)(1);

               (b)     disclosure of all other Brady material in time for effective use at trial.

               (c)     If the government has knowledge of Brady rule evidence and is unsure as

               to the nature of the evidence and the proper time for disclosure, then it may

               request an in camera hearing for the purpose of resolving this issue; failure to

               disclose Brady material at a time when it can be effectively used at trial may

               result in a recess or a continuance so that the defendant may properly utilize such

               evidence.

       6.      Rule 404(b) evidence. Upon service of a request from the defendant for notice of

Rule 404(b) evidence of other crimes, wrongs, or acts, the United States shall provide reasonable

notice in advance of trial of the general nature of any such evidence it intends to introduce at trial

unless the Court excuses pretrial notice upon motion by the United States showing good cause.

       7.      No later than fourteen (14) days before trial, motions for continuance of the

trial or motions for rearraignment must be filed. Otherwise, the parties shall submit the pretrial

filings set forth in paragraphs 8 and 9 below.

               (a)     At least seven (7) days before rearraignment at which the parties intend

       to present a binding plea agreement pursuant to Fed. R. Crim. P. 11(c)(1)(C), the parties

       shall file in the record a Notice of their intention to present a binding plea agreement and

                                                  4
Case: 5:19-cr-00206-KKC-EBA Doc #: 54 Filed: 01/02/20 Page: 5 of 7 - Page ID#: 191




       shall forward a copy of the proposed plea agreement to the Court’s chambers via email at

       Caldwell_Chambers@kyed.uscourts.gov. The parties shall also submit a copy of the

       proposed plea agreement to the United States Probation Office. Failure to comply with

       this provision will result in either a continuation of rearraignment or rejection of the plea

       agreement.

       8.        Pre-trial Filings. No later than fourteen (14) days before trial, both parties shall

make in camera submissions to the Court utilizing its e-mail address,

Caldwell_Chambers@kyed.uscourts.gov. The submissions need not be filed in the record and

shall consist of the following:

                 A.     A short statement of the case to be read to the jury.

                 B.     Copies of all documentary evidence pre-marked for identification.

                 C.     Proposed topics and questions for the Court’s use in voir dire.

                 D.     Each party shall submit a list of witnesses that may be called at trial to

                        testify on the party’s behalf. The list shall contain the names of all

                        anticipated witnesses and a summary of expected testimony. Counsel

                        shall also estimate the amount of time required for the direct and cross

                        examination of each witness.

       9.        No later than fourteen (14) days before trial, the parties shall file in the record

the following:

                 A.     Motions in limine and supporting memoranda; including evidentiary

objections to portions of audio/video tapes and/or depositions. To the extent they are available,

the parties shall provide copies of transcripts of all audio/video tapes and deposition testimony.

                                                  5
Case: 5:19-cr-00206-KKC-EBA Doc #: 54 Filed: 01/02/20 Page: 6 of 7 - Page ID#: 192




Objections shall be made specifically as to page and line.

               B.      Any or all motions or matters to be resolved prior to trial.

               C.      Motions for a pretrial conference.

               D.      Proposed jury instructions on the substantive law of the case. All

       proposed instructions shall cite supporting authorities. Whenever applicable, the parties

       shall follow the Sixth, Fifth or Eleventh Circuit Pattern Instructions.

       10.     Jury Selection. At trial, the Court will conduct the inquiry of the jury panel. The

inquiry will include questions and topics submitted in writing by the parties. After the initial

inquiry, the Court will conduct a bench conference to ascertain whether it should pose further

questions to the panel or follow up with individual jurors.

       Once the inquiry of the jury panel is completed, the court will hear counsels’ motions to

strike potential jurors for cause. After addressing the motions, the Court will direct the Clerk of

the Court to remove from the list of eligible jurors, the names of any jurors stricken for cause.

The Court will then determine the number of alternate jurors and the number of peremptory

challenges.

       By random draw, the Clerk of the Court will call a round of potential jurors in a number

equal to twelve jurors plus the number of alternates plus the number of peremptory challenges

allotted to each side. The jurors will be seated in the Courtroom in the order in which they have

been called. The Clerk of the Court shall provide counsel with a printed form listing the jurors in

the same order. Using the form provided by the Clerk, the parties will exercise their respective

peremptory challenges utilizing blind simultaneous strikes. The first twelve jurors not stricken

will be the jury. Alternate jurors will be designated in the same order. However, the alternate

                                                 6
Case: 5:19-cr-00206-KKC-EBA Doc #: 54 Filed: 01/02/20 Page: 7 of 7 - Page ID#: 193




jurors will not be identified to the jury until after the jury has been instructed and before it retires

to deliberate.

          Objections to this jury selection procedure shall be filed in writing no later than ten (10)

days prior to trial.

          This the 2nd day of January, 2020.




Rev. 10/2018




                                                    7
